Citation Nr: 1816337	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-24 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent for degenerative joint disease (DJD) of the right knee with limited motion and a scar.

3.  Entitlement to a disability rating in excess of 30 percent for right knee ligament laxity and instability.

4.  Entitlement to a separate rating for a meniscal condition of the right knee, including under 38 C.F.R. § 4.71a, Diagnostic Code 5258 or 5259.

5.  Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis.

6.  Entitlement to a disability rating in excess of 10 percent for left knee instability.

7.  Entitlement to an effective date earlier than April 5, 2010 for the award of the 30 percent rating for right knee ligament laxity and instability.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

9.  Entitlement to automobile and adaptive equipment, or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, February 2016, and July 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In December 2015, the Board denied a rating in excess of 30 percent for DJD of the right knee with limited motion and a scar, and granted a 30 percent rating for right knee ligament laxity and instability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In October 2016, the Court vacated the December 2015 Board decision and remanded the matters to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In May 2017, the Board remanded the appeal for further development.  Following this decision, the Veteran perfected an appeal of the claims involving an acquired psychiatric disorder, a higher rating for the left knee disability, an earlier effective date for the 30 percent rating for right knee instability, and automobile and adaptive equipment.  

In November 2017, the Veteran was also awarded service connection for left knee instability.  The Board finds the matter of a higher rating for instability to be part and parcel of the present appeal, and will address it here.

The psychiatric claim for service connection has been developed as a claim for PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim has been recharacterized to include any psychiatric disorder. 

With further regard to the psychiatric claim, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  The RO denied a claim for service connection for PTSD and bipolar disorder in a July 2007 final rating decision.  Since then, a new psychiatric disorder, psychosocial circumstances not otherwise specified (NOS), has been diagnosed numerous times in VA treatment records.  As the record shows that this disorder had not been diagnosed when the claim was previously denied, the Board finds that the current claim may be considered without regard to whether new and material evidence has been received.  While the RO did not adjudicate this claim on the merits, there is no prejudice to the Veteran because the claim is being granted.

In this vein, the RO has also characterized the claim involving automobile and adaptive equipment as a petition to reopen.  However, the nature of the claim is based on the Veteran's current state of health, just like an increased rating claim, and such claims may be raised at any time without reference to previous final denials.  The Board will thus not review the finality of the last previous denial.  This consideration of the merits by the Board does not cause any prejudice to the Veteran because the RO adjudicated the merits in the November 2017 Statement of the Case (SOC).

The electronic filing system contains documents pertinent to the appeal that were associated with the record since the RO's last readjudication of the claims.  As for the claims perfected with the December 2017 VA Form 9, in the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (West 2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).  As for the claims perfected with the September 2012 VA Form 9, the records are pertinent only to the psychiatric claim on appeal; additionally, Veteran waived his right to have this evidence reviewed in the first instance by the RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD based on an in-service stressor that is consistent with the circumstances, conditions, and hardships of his military service and related to his fear of hostile military or terrorist activity.

2.  The Veteran's DJD of the right knee with limited motion and a scar is not manifested by extension limited to 30 degrees or worse.

3.  The Veteran's right knee ligament laxity and instability has been assigned a 30 percent rating for the entire appeal period, which is the maximum schedular rating authorized for recurrent subluxation or lateral instability under 38 C.F.R. § 4.71a , Diagnostic Code 5257.

4.  Throughout the appeal period, the Veteran's right knee disability has been manifested by residual symptoms of the removal of semilunar cartilage, including chronic effusion and pain.

5.  The Veteran's left knee osteoarthritis is not manifested by flexion limited to 30 degrees or worse.

6.  The Veteran's left knee instability is not manifested by moderate recurrent subluxation or instability.

7.  On June 2, 2009, the Veteran filed an informal claim for a higher rating for right knee instability.  On January 20, 2010, entitlement to a 30 percent rating for right knee instability arose.

8.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow substantially gainful employment. 

9.  The Veteran's service-connected disabilities do not involve loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, amyotrophic lateral sclerosis, or ankylosis of one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for PTSD have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for a rating in excess of 30 percent for DJD of the right knee with limited motion and a scar have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5261 (2017).

3.  The criteria for a rating in excess of 30 percent right knee ligament laxity and instability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2017).

4.  The criteria for a separate 10 percent disability rating for the symptomatic removal of semilunar cartilage in the right knee have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5259 (2017).

5. The criteria for a rating in excess of 10 percent for left knee osteoarthritis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).

6.  The criteria for a rating in excess of 10 percent left knee instability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2017).

7.  The criteria for an effective date of January 20, 2010 for the award of the 30 percent rating for right knee instability have been met.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. §§ 3.400, 4.71a, DC 5257 (2017).

8.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).

9.  The criteria for entitlement to automotive and adaptive equipment, or adaptive equipment only, have not been met.  38 U.S.C. §§ 3901, 3902, 5103A (West 2012); 38 C.F.R. §§ 3.808, 17.156, 17.157, 17.158 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual for Mental Disorders (DSM) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

In July 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision added to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) was the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The regulation states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence generally cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

The PTSD regulations additionally include provisions pertinent to Veterans with combat-related stressors, stressors based on being a prisoner of war, and stressors based on personal assault.  These provisions are not applicable here.  

The Veteran's service treatment records (STRs) lack documentation of a psychiatric disorder.  However, as noted, the Veteran's lay testimony alone may establish the occurrence of his claimed in-service stressor if a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3).

On VA examination in April 2015, the Veteran stated that he served from April 1985 to August 1985 in Honduras with a Special Forces unit.  Every morning he would pick up a vehicle loaded with ammunition and deliver it to troops on the border of Honduras and El Salvador.  He worked by himself.  He reported he had to drive through a lot of villages during his daily missions.  He stated that every moment, he feared for his life.  He feared being shot at while traveling because he traveled through very hostile areas.  He reported he had to constantly watch out for snipers.  On one occasion, he saw a man run across the road near his vehicle with a weapon.  The Veteran had one grenade, a 9mm weapon, and an M16 weapon with him.  The Veteran grabbed the grenade, pulled the pin, and threw it in the direction of the man.  He reported he was driving so fast, he didn't know what happened to the man; he just threw it and kept going.  He reported that the next day, he went AWOL and returned to North Carolina.  He reported he feared for his life too much on these missions, and had already spent months running weapons back and forth.

On examination of the Veteran and review of the claims file, the VA psychologist diagnosed PTSD.  He determined that the Veteran's in-service stressor was adequate to support his PTSD diagnosis and was related to his fear of hostile military or terrorist activity.  The examiner addressed each of the criteria for diagnosing PTSD under the Fifth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-V), and explained how they were each met.  

Military personnel records and the Veteran's DD Form 214 show that he was attached to the 7th Special Forces Group - Airborne (SFGA).  A personnel record shows that on  or about July 20, 1985, the Veteran, without authority, failed to report at 0515 hours to the Work Formation, Military Group, Honduras.  This constituted a violation of the Uniform Code of Military Justice, Article 86.

The Veteran further submitted an article from Global Security (https://www.globalsecurity.org/military/agency/army/7sfg.htm) entitled, 7th Special Forces Group (Airborne), 1st Special Forces Regiment, which stated,

The 7th Special Forces Group also played a very important role in preparing the Honduran Military to resist and defeat any potential invasion from Nicaragua.  The extensive 7th Special Forces Group operations throughout Honduras in the 1980s not only prepared them for the threatened invasion, but also assisted the Honduran forces in conducting their own counter insurgency operations and ultimately defeating the Honduran communist-supported insurgency.

Based on the Veteran's personnel record documenting his service in Honduras during the claimed time frame, his DD 214 Form documenting his service in Special Forces, and the article describing the activities of the 7th Special Forces Group in Honduras throughout the 1980s, the Boards finds the Veteran's claimed stressor is consistent with the places, types, and circumstances of his service.  There is no clear and convincing evidence to the contrary.  Resolving any doubt in the Veteran's favor, his lay account, as supported by the above evidence, establishes the occurrence of the claimed in-service stressors.  

On the matter of nexus, the record contains only the April 2015 opinion of the VA psychologist.  As such, at a very minimum, the evidence is in equipoise as to whether the Veteran has PTSD related to service.  The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  In sum, giving the Veteran the benefit of the doubt, his in-service stressor is sufficiently corroborated under the applicable PTSD regulation.  

On a final note, VA is precluded from differentiating between the symptoms of the Veteran's service-connected PTSD and those of any other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, while treatment records suggest the Veteran also has other psychiatric disorders, the evidence does not differentiate symptoms attributable to those disorders from his PTSD.  Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected PTSD for rating purposes.  See Mittleider, 11 Vet. App. at 182.

Claims for Higher Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
	
Disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  VA's rating schedule provides for ratings of 10, 20, or 30 percent where there is limitation of flexion of the knee to 45, 30, or 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

The rating schedule also provides ratings of 10, 20, 30, 40, and 50 percent for limitation of extension of the knee to 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For rating purposes, a normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  General Counsel has further held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability, is rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The VA examination reports discussed below are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  As directed by the Board in the last remand, the August 2017 VA examiner provided findings in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  In accordance with the October 2016 Joint Motion, the examiner also provided findings in accordance with Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).  

In assessing the severity of the Veteran's knee disabilities, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements, as well as those of his family and friends, are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than those presently assigned.

      Right Knee

In June 2005, service connection was granted for a right knee disability, and a 10 percent rating was assigned, effective July 20, 2004 under DC 5259.  
In April 2007, the rating was increased to 30 percent effective August 8, 2006, under DC 5259-5261.  A separate rating for right knee instability was also awarded, and a 10 percent rating was assigned effective August 8, 2006 under DC 5259-5257.  In August 2009, these ratings were continued.

In April 2010, the Veteran sought higher ratings for his right knee disabilities.  In the September 2010 rating decision on appeal, higher ratings were denied under the above DCs.

In December 2015, the Board denied a rating higher than 30 percent for the right knee limited motion and DJD, but granted a rating of 30 percent for right knee instability.  In a July 2016 rating decision implementing the Board's decision, the 30 percent rating was awarded effective April 5, 2010, under DC 5259-5257.

In the October 2016 Joint Motion, the Board's decision was vacated for three reasons.  First, the parties found the Board erred by not sufficiently addressing why the Veteran was not entitled to a separate rating for meniscal conditions of the knee under Diagnostic Code 5258 or 5259.   Second, the Board's discussion of extraschedular consideration was inadequate as the Board did not address step one of the analysis set forth in Thun v. Peake, namely, whether the Veteran's symptoms are reasonably considered by the rating schedule.  Thun v. Peake, 22. Vet.App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).  Third, the Board's decision was vacated due to its reliance on a May 2010 VA examination report which did not comply with Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011).  Per Mitchell, the examiner was to note at what point during range of motion testing the Veteran had pain, but failed to do so.  The examiner also did not opine on whether pain could significantly limit function during flare-ups or on repetitive use.
 
In May 2017, the Board remanded the claims for development consistent with the Joint Motion.  There has been substantial compliance with the remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

On VA examination in July 2009, the Veteran reported buckling, cracking, popping, pain, stiffness, and locking in the right knee.  The examiner noted the Veteran had been in a wheelchair since a boating accident in the 1980s when he sustained a depressed skull fracture on the right side, resulting in hemiplegia on the left side.  

On examination, there was no significant swelling or effusion.  There was some tenderness to palpation.  There was a well-healed non-tender scar on the right knee.  There was medial collateral ligament laxity and mild general laxity.  The range of motion was -20 degrees of extension to 115 degrees of flexion.  There was crepitus.  Muscle strength was normal.  On repetition, flexion was decreased by 5 degrees.  X-rays showed some narrowing of the medial joint space but no other significant abnormalities.

On VA examination in January 2010, the Veteran reported chronic pain.  The right knee collapsed on the treadmill and he could barely walk 50 yards without his wheelchair.  He reported he could not stand for even short periods of time or walk.  He reported daily flare-ups caused by standing and weight bearing.  

On examination, there was no significant swelling or effusion.  There was pain on palpation.  He had a well-healed scar that was not tender.  He had some laxity of the anterior cruciate ligament.  His range of motion was -10 degrees of extension to 115 degrees of flexion.  There as some crepitus.  Muscle strength was normal.  On repetition, there was some fatigue and a lack of endurance.  There was no decrease in the range of motion.  There was incoordination.

On VA examination in May 2010, the Veteran reported pain along the medial side.  He reported he could walk less than 100 yards.  He reported flare-ups caused by walking.

On examination, he had no significant swelling or effusion.  There was a well-healed scar that was slightly hypersensitive.  There was tenderness along the medial side of the knee but not the lateral side.  His range of motion was -20 degrees of extension and 112 degrees of flexion.  There was some crepitus.  Muscle strength was normal.  On repetition, flexion was reduced 5-7 degrees.  There was fatigue and lack of endurance due to pain, but no incoordination.  Recent x-rays showed no significant abnormalities.  A recent MRI showed meniscal tears, a Baker's cyst, fluid, and fissuring.

At the November 2015 hearing, the Veteran testified that he was always in pain, at a level of 9/10.  It was hard to stand.  He reported instability and constant swelling.  His ability to walk was minimal..

In January 2016, a VA examination was conducted but the examiner addressed only the left knee.

In an August 2016 Disability Benefits Questionnaire (DBQ), the Veteran reported pain and swelling.  He denied flare-ups.  Walking caused pain.  On examination, extension was to 0 degrees and flexion was to 20 degrees.  There was pain with weight-bearing.  He could not perform repetitive-use testing due to pain.  Factors contributing to functional loss included pain, fatigue, weakness, a lack of endurance, and incoordination.  Muscle strength was reduced.  There was no ankylosis.  There was no recurrent subluxation or instability.  There was recurrent effusion.  There was no tibial or fibular impairment.  The Veteran underwent a surgical repair of a meniscal tear in 1984.  The scar was not painful, unstable, or of an area equal to or greater than 39 square centimeters.

On VA examination in August 2017, the Veteran reported increasing pain, especially with weight-bearing.  There was also pain at rest with prolonged sitting.  He reported flare-ups causing swelling and pain to 9/10 occurring 3-4 times per week and lasting a few hours.  

On examination, extension was to 0 degrees and flexion was to 90 degrees.  There was pain with weight bearing and objective evidence of pain.  The Veteran could perform repetitive-use testing with at least 3 repetitions with no loss in motion or functional loss.  Over time and during a flare-up, pain, fatigue and a lack of endurance limited his functional ability.  Muscle strength was normal.  There was no ankylosis.  There was no subluxation.  There were impairments in stability testing.  There was recurrent effusion.  There was no tibial or fibular impairment.  There was a history of a meniscal tear that was surgically repaired.  The scar was not painful, unstable, or of an area equal to or greater than 39 square centimeters.

In response to the Board's inquiries, the examiner stated that on range of motion testing, pain began at 45 degrees and at full extension.  Testing was completed in active motion but weight bearing testing was not possible as the Veteran was crutch-dependent due to his 1987 brain injury.  He reported pain on weight bearing which caused functional loss in the ability to stand, walk, lift, and carry.  Passive range of motion testing was also completed; flexion was to 60 degrees.  In non-weight bearing status, flexion was to 90 degrees.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claims for higher ratings for the right knee disabilities based on limited motion and instability.  As for the disability based on instability, 30 percent is the maximum rating that can be assigned under DC 5257; a higher rating is not possible.  As for the disability based on limited motion, specifically, limited extension under DC 5261, the record throughout the appeal does not indicate that extension has been limited to 30 degrees or higher, as is required for the next higher ratings.  

With regard to the DeLuca factors, the July 2009 examiner found that repetitive use testing decreased flexion by 5 degrees.  The January 2010 examiner found there was no decrease in the range of motion on repetition.  The May 2010 examiner found that repetitive use testing reduced flexion by 5-7 degrees.  The August 2017 examiner found there was no loss in motion on repetitive use.  The Board thus finds insufficient evidence to support a finding that his pain is so disabling as to actually or effectively limit knee motion to such an extent as to warrant the assignment of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board has considered whether any other diagnostic code provides a basis for the assignment of higher or separate ratings.  Taking the remaining diagnostic codes in chronological order, as ankylosis has not been shown at any point; a rating under DC 5256 is not warranted.  

The Board has considered the possibility of separate ratings under DC 5258 or DC 5259.  This matter was explicitly raised by the Court in the Joint Motion.  In Lyles v. Shulkin, No. 16-09994 (Vet. App. Nov. 29, 2017), the Court held that evaluation of a knee disability under Diagnostic Codes 5257 or 5261 or both did not, as a matter of law, preclude a separate evaluation of a meniscal disability of the same knee pursuant to DC 5258 or 5259.  It explained that "entitlement to a separate evaluation in a given case depends on whether the manifestations of disability for which a separate evaluation is being sought have already been compensated by an assigned evaluation under a different DC."

Initially, it appears that DC 5258 is inapplicable because the Veteran underwent surgical repair to his right meniscus and the record does not indicate current dislocated semilunar cartilage.  Regardless, however, the record does not show frequent episodes of locking pain; locking pain was reported only by the July 2009 VA examiner.  

With regard to DC 5259, the Board will assign a maximum, 10 percent rating under this code for the symptomatology due to the meniscal condition.   Some of the Veteran's pain is reasonably associated with that disability rather than the limitation of motion.  Further, in addressing the current meniscal symptomatology, the August 2017 VA examiner referred to the "history" portion of the report, where the complaints consisted of pain and swelling.  Swelling is a symptom that has not yet been contemplated in the Veteran's assigned ratings; while it is unclear whether this can be attributed entirely to the meniscal condition, the Board will resolve doubt in favor of the Veteran.  A rating in excess of 10 percent under DC 5259 is not possible as 10 percent is the maximum rating allowed under that code. 

With regard to DC 5260, the Board does not find that a separate rating is warranted for limitation of flexion.  The preponderance of the evidence shows that the Veteran's limitation of flexion is not shown to even a noncompensable level throughout the appeal.  To the extent the August 2016 DBQ found flexion was limited to 20 degrees, implicating a 20 percent rating under DC 5260, assigning this in light of the Veteran's other ratings under 38 C.F.R. § 4.25 would violate the amputation rule set forth at 38 C.F.R. § 4.68.  The highest rating for amputation in the middle or lower third of the thigh is 60 percent.  The combined ratings for disabilities of an extremity shall not exceed the rating for the amputation at the elective level were amputation to be performed.  38 C.F.R. § 4.68.  Thus, the highest evaluation that may be assigned under the amputation rule for the knee is 60 percent.  Awarding a separate, 20 percent rating for limited flexion would result in a combined rating of 70 percent for the right knee.  38 C.F.R. § 4.25.  Moreover, as the August 2016 finding is inconsistent with the remainder of the evidence, the preponderance of the evidence does not support a separate rating for limitation of flexion.

Finally, as there has been no indication of malunion or nonunion of the tibia or fibula, or genu recurvatum, DCs 5262 and 5263, respectively, are not applicable.

The Board also finds the criteria for a compensable rating for the Veteran's scar are not met as the scar does not involve the head, face, or neck, is not of the requisite size for a compensable rating, is not painful or unstable, and has no disabling effects.  To the extent the May 2010 examiner stated the scar was "hypersensitive," this finding is isolated among the remainder of the record; the preponderance of the evidence is against a finding of a painful scar.

As the Board's 2015 decision was vacated, in part, due to its failure to address step one of an extraschedular analysis set forth in Thun v. Peake, 22 Vet. App. 111 (2008), the Board will also address this matter.  

The Court has set out a sequential three-step analysis, based on the language of 38 C.F.R. § 3.321(b)(1) , to determine whether to refer a case for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  Step one is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular rating is required.  If, however, the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are therefore found to be inadequate, step two is to determine whether the claimant's disability picture is exceptional, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular criteria.  If the claimant's disability picture meets this second step, then the third and last step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, an extraschedular rating is warranted.  

The symptoms associated with the Veteran's right knee disabilities are reasonably considered by the rating schedule.  The predominant symptom is extreme pain that significantly affects and limits numerous aspects of his life.  However, pain is fully encompassed within the meaning of his assigned diagnostic codes and 38 C.F.R §§ 4.40 and 4.45.  Other symptoms include instability, buckling, and locking, which are also fully contemplated by the rating schedule.  The swelling of his right knee has now also been addressed in the Board's assignment of a separate rating under DC 5259.  Simply stated, the application of the Rating Schedule is not rendered impractical.  The Veteran does not have any other symptoms resulting from his service-connected right knee disabilities that are unusual or different from those contemplated by the schedular criteria.  Particularly in light of the separate rating assigned herein, all of the symptomatology associated with the right knee disabilities are reasonably considered by the rating schedule, and the analysis need not proceed beyond the first element of Thun discussed above.

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against higher ratings for the Veteran's right knee disabilities.  The preponderance of the evidence is also against the assignment of any further separate ratings for the right knee disabilities than that assigned herein.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, the doctrine is not for application. 31

      Left Knee

In March 2010, service connection was granted for a left knee disability, and a 10 percent rating was assigned, effective June 2, 2009 under DC 5259-5260.  

In November 2015, the Veteran sought a higher rating for his left knee disability.  In the February 2016 rating decision on appeal, a rating higher than 10 percent under DC 5003-5260 was denied.

In November 2017, the Veteran was awarded service connection for left knee instability.  A separate, 10 percent rating was assigned effective August 2, 2017 under DC 5257.  As noted in the Introduction above, this matter will be addressed in the following analysis.

On VA examination in January 2016, the Veteran reported continued pain and snapping.  He reported flare-ups with weight bearing.  On examination, the range of motion was 0 degrees of extension to 90 degrees of flexion.  There was pain with weight bearing.  There was objective evidence of pain and crepitus.  The Veteran could perform repetitive use testing with at least three repetitions.  There was no reduction in his range of motion, but functional loss included pain, weakness, fatigue, a lack of endurance, and incoordination.  The examiner could not state without resort to speculation the range of motion during a flare-up.  Muscle strength was normal.  There was no ankylosis.  There was no history of recurrent subluxation or lateral instability.  Joint stability testing was performed; anterior instability was normal, posterior instability was normal, medial instability was normal, and lateral instability was normal.  There was no recurrent effusion.  There was no meniscal condition.  

In an August 2016 DBQ, the Veteran reported pain and swelling.  He denied flare-ups.  Walking caused pain.  On examination, extension was to 0 degrees and flexion was to 20 degrees.  There was pain with weight-bearing.  He could not perform repetitive-use testing due to pain.  Factors contributing to functional loss included pain, fatigue, weakness, a lack of endurance, and incoordination.  Muscle strength was reduced.  There was no ankylosis.  There was no history of recurrent recurrent subluxation or lateral instability.  The examiner stated that stability testing was indicated but could not be performed because of pain.  There was recurrent effusion.  There was no tibial or fibular impairment.  There was no meniscal condition.  
On VA examination in August 2017, the Veteran reported increasing pain.  There was also pain at rest with prolonged sitting.  He reported flare-ups causing swelling and pain to 9/10 occurring 3-4 times per week and lasting a few hours.  

On examination, extension was to 0 degrees and flexion was to 100 degrees.  There was pain with weight bearing and objective evidence of pain.  The Veteran could perform repetitive-use testing with at least 3 repetitions with no loss in motion or functional loss.  Over time and during a flare-up, pain, fatigue and a lack of endurance limited his functional ability.  Muscle strength was reduced due to his head injury.  There was no ankylosis.  There was no history of recurrent subluxation or lateral instability.  Joint stability testing was performed; between the range of normal and 3+, anterior instability was normal, posterior instability was normal, medial instability was 1+, and lateral instability was 1+.  There was recurrent effusion.  There was no tibial or fibular impairment.  

The examiner further stated that on range of motion testing, pain began at 90 degrees of flexion.  Testing was completed in active motion but weight bearing testing was not possible as the Veteran was crutch-dependent due to his 1987 brain injury.  He reported pain on weight bearing causing functional loss, consisting of a limited ability to stand, walk, lift, and carry.  Passive range of motion was also completed; flexion was to 90 degrees.  In non-weight bearing status, flexion was to 80 degrees.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claims for higher ratings for the left knee disabilities based on limited motion and instability.  As for the 10 percent rating based on limitation of flexion, the preponderance of the evidence indicates that flexion has not been limited to 30 degrees, as is required for the next higher rating.  The Board recognizes that the August 2016 DBQ examiner found that flexion was to 20 degrees.  The Board does not find that a higher rating can be awarded on this basis, however, as it is inconsistent with the remainder of the evidence, dated both before and after the DBQ.  Flexion was to 90 degrees on VA examination in January 2016.  On VA examination in August 2017, flexion was to 100 degrees with pain beginning at 90 degrees.  The Veteran's passive range of motion showed flexion to 90 degrees, and in non-weight bearing status flexion was to 80 degrees.

As for the 10 percent rating based on recurrent subluxation or instability, the record throughout the appeal period does not indicate moderate subluxation or instability as is required for the next higher rating.  The August 2017 VA examiner found no history of recurrent subluxation or lateral instability.  Anterior instability and posterior instability were both normal.  Medial instability and lateral instability were 1+.  The Board does not find that this indicates a "moderate" level of instability of the left knee.  Further, as instability was not shown until the August 2, 2017 VA examination, a separate rating based on instability is not warranted prior to the current effective date of August 2, 2017.
 
With regard to the DeLuca factors, the Veteran could perform repetitive use testing on VA examinations in January 2016 and August 2017 with no additional loss of motion.  The Board thus finds insufficient evidence to support a finding that his pain is so disabling as to actually or effectively limit knee motion to such an extent as to warrant the assignment of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

No other diagnostic code provides a basis for the assignment of higher or separate ratings.  Taking the remaining diagnostic codes in chronological order, as ankylosis has not been shown at any point; a rating under DC 5256 is not warranted.  The Board has considered the possibility of separate ratings under DC 5258 or DC 5259, but the Veteran is not shown to have a meniscal condition of the left knee.  As extension was normal throughout the appeal, a separate rating is not warranted under DC 5261.  As there has been no indication of malunion or nonunion of the tibia or fibula, or genu recurvatum, DCs 5262 and 5263, respectively, are not applicable.

As noted, the left knee disability involving limited motion has been rated under DC 5003-5260.  Diagnostic Code 5003 is the code for degenerative arthritis.  It does not allow for a rating in excess of 10 percent unless two or more joints or joint groups are involved.  As this too has not been shown, a higher rating is also not warranted under DC 5003.

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against higher ratings for the Veteran's left knee disabilities.  The preponderance of the evidence is also against the assignment of any further separate ratings for the left knee disabilities.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, the doctrine is not for application. 

Earlier Effective Date Claim

In the July 2016 rating decision on appeal, the RO assigned an effective date of April 5, 2010 for the award of the 30 percent rating for right knee instability.  In his Notice of Disagreement, the Veteran's attorney argued that an effective date of June 2, 2009 is warranted for the right knee instability.  He argues that within one year of an August 2009 rating decision denying a higher rating for right knee instability, new and material evidence was received showing a worsening of the condition, rendering the August 2009 decision not final.  As such, he seeks an effective date of June 2, 2009, the date of the underlying claim for a higher rating.

Under 38 U.S.C. § 5110 (a), the effective date of an increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110 (b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Thus, "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."

Thus, three possible dates may be assigned depending on the facts of an increased rating earlier effective date case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400 (o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400 (o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400 (o)(2)).

See Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010); Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Here, a claim for a higher rating for the right knee disabilities was filed on April 5, 2010, the current effective date established by the RO.  

The Board must, however, also consider the possibility that a prior claim was filed and not acted upon, or that a decision on a prior claim did not become final.  As to what constitutes a claim, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1 (p); 3.155.  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155 (a). 

On March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660  (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As this was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied. 

According to 38 C.F.R. § 3.157 (b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of claim. 38 C.F.R. § 3.157 (b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim. 38 C.F.R. § 3.157 (b)(2).

As to finality, an RO decision becomes final unless a notice of disagreement is filed or new and material evidence is received within the one year appeal period.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.  If VA fails to act on an appeal by issuing a statement of the case or on new and material evidence by readjudicating the claim, the claim remains pending.  See 38 C.F.R. § 3.160 (c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) (holding a claim remains pending , even for years, if the Secretary fails to act on a claim before him).

Service connection for right knee instability was granted in an April 2007 rating decision.  A 10 percent rating was assigned, effective August 8, 2006.  Following the April 2007 decision, the Veteran was notified of his appellate rights.  He did not appeal or submit new and material evidence within one year of the decision, and the April 2007 rating decision became final.  The effect of that finality is to preclude an award of an effective date prior that denial.  The Veteran has not raised a motion of clear and unmistakable error (CUE) or otherwise challenged the finality of that decision.  

Following the April 2007 rating decision, on June 2, 2009, the Veteran filed a claim for a higher rating for his right knee disabilities.  In an August 2009 rating decision, the claim for a higher rating was denied.  However, this decision is not final because although a notice of disagreement was not filed, new and material evidence, consisting of a January 2010 VA examination report showing worsening of the condition, was received within one year of the decision.  38 C.F.R. § 3.156.  

On April 5, 2010, the Veteran again filed an informal claim for a higher rating for his right knee disabilities.  In September 2010, the RO denied the claim, and the Veteran appealed that decision.  In December 2015, the Board awarded a 30 percent rating, which was implemented by the RO in a July 2016 rating decision, and made effective as of April 5, 2010.  The Veteran expressed his timely disagreement with this effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  

The Board finds no document dated between the April 2007 rating decision and the June 2, 2009 claim for increase that indicates an intent on the part of the Veteran to seek an increased rating for his right knee disability.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Rather, there are statements from the Veteran relating to other claims.  Additionally, while there are medical records dated during this time period, they too do not represent any informal claim for benefits.  The Board therefore finds that there was no pending claim prior to June 2, 2009 claim.

As for whether it was factually ascertainable that there was an increase in the right knee instability within a year prior to the June 2, 2009 claim, the Board finds it was not.  As noted above, a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  On review of the record, there is no evidence dated within one year of the June 2, 2009 claim demonstrating severe instability; there is no medical evidence at all dated between June 2, 2008 and June 2, 2009.

Shortly after June 2, 2009, VA treatment records were received but do not indicate severe recurrent subluxation or lateral instability of the right knee.  As discussed above, on VA examination in July 2009, for example, McMurray's test, Lachman's test, and the drawer test were negative.  The examiner found "some medial collateral ligament laxity and mild general laxity."  (emphasis added).  

However, on VA examination on January 20, 2010, the examiner found, "at present the right knee collapses on the treadmill, and he can barely walk 50 yards without his wheelchair."  The Veteran reported that he had fallen from the right knee, and was unable to stand for even short periods of time or walk.  Resolving any doubt in favor of the Veteran, the Board finds that the Veteran's right knee instability was severe as of the date of the January 20, 2010 VA examination.

If an increase in disability occurs after the claim is filed, the proper effective date is the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400 (o)(1)).  Here, the date entitlement arose (January 20, 2010) is after the date of claim (June 2, 2009).  As such, the date entitlement arose is the proper effective date.  To the extent the preponderance of the evidence is against an effective date even earlier than January 20, 2010, the benefit of the doubt doctrine is not applicable.  

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

The Veteran is service-connected for the following disabilities: right knee DJD with limited motion and a postoperative scar (30 percent disabling), right knee instability (30 percent disabling), left knee osteoarthritis (10 percent disabling), left knee instability (10 percent disabling), and by way of this decision, right knee symptomatic removal of semilunar cartilage (10 percent disabling), and PTSD.  


In December 2015, the Board added the claim for a TDIU to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) in connection with the Veteran's underlying claim for a higher rating for the right knee disabilities, which was filed in January 2010 as discussed above.

As of August 2, 2017, the Veteran's combined rating was 70 percent with one disability rated higher than 40 percent when considering the exceptions for arriving at the 40 percent rating set forth in 38 C.F.R. § 4.16(a).  Thus, combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) have clearly been met since August 2, 2017.  Prior to that date, the Veteran's combined rating was less than 70 percent, according to the most recent codesheet.  See November 2017 Rating Decision Codesheet.  However, when considering the exception set forth in 38 C.F.R. § 4.16 for disabilities of both lower extremities, it appears the criteria are met since April 2010.  It is unclear how the award of service connection for PTSD granted herein would affect this.  

Regardless, it is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service- connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  Significantly, the Court has held that the Board has no power to award a TDIU under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  While the Board cannot award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director, Compensation Service, and there was no such referral here, the Board will consider whether a remand for such referral is warranted.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court held that the Board's denial of referring an extra-schedular rating in the first instance does not violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that the Board must consider and discuss whether the veteran would be prejudiced by its action in adjudicating merits of a claim when the merits had not been reached by the agency of original jurisdiction).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities have precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.")  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The record shows the Veteran completed his education through high school.  After service, he worked as a forklift operator, and then a delivery truck driver.  He stopped working in 1987 following his boating accident.  He attempted to complete college from 1990 to 1995 with a degree in marketing, but was unable to finish his degree.  

In December 1987, the Social Security Administration (SSA) awarded the Veteran disability benefits due to his left hemiparesis from cerebral trauma.  No other disabilities were included in the decision.

On VA examination in July 2009, the examiner noted the Veteran was disabled and did not work, but did not render findings on the impact of his knee disabilities on employability.

On VA examination in January 2010, the examiner noted the Veteran had been unemployed since his boating accident and was receiving disability benefits through the SSA.  The examiner did not render findings on the impact of his knee disabilities on employability.

On VA examination in May 2010, the examiner did not render findings on the impact of his knee disabilities on employability

On VA psychiatric examination in April 2015, the examiner found the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family, judgement, thinking, and/or mood.  This "severity statement" was selected at the exclusion of finding the disability caused total occupational and social impairment.

At the November 2015 hearing, the Veteran testified that his knee disabilities affected his ability to work, and that he had not worked since 1987.

On VA examination in January 2016, the examiner found that the knee disabilities impacted employment in that they affected his ability to bear weight.

In the August 2016 DBQ, the examiner found the Veteran's knee disabilities impacted his ability to work in that he had severe difficulties with ambulation, and required an electric scooter and a brace.  He had difficulty with prolonged walking or standing, impacting his ability to perform physical activities.  The examiner opined, however, there was no impact of the disabilities on his ability to perform sedentary employment.

In March 2017, K.P. provided a vocational assessment.  She reviewed the claims file and examined the Veteran.  She provided a detailed summary of his pertinent medical history chronologically.  She also summarized his work and educational history after service.  She provided a widely-accepted definition of sedentary work from the Dictionary of Occupational Titles.  She opined that the Veteran is unable to stand or walk due to his knee disabilities, and is also unable to sit for prolonged periods due to pain and popping in the knees.  She opined that an individual would need to remain in the same position, either sitting or standing, for at least 30 minutes at a time to remain competitively employed, which the Veteran cannot do.  His risk of falling was a safety concern for employers.  His pain would impede his ability to concentrate.  She concluded it is more likely than not that the Veteran is unable to secure and follow substantially gainful employment, even at the sedentary level.

On VA examination in August 2017, the examiner found that the knee disabilities impacted employment in that he had significant limitations of his range of motion that limited his stance, ambulation, and the ability to lift or carry.  He could not navigate stairs.  He had pain and stiffness with a minimal period of sitting with his knees in a flexed position.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The Veteran has undergone numerous VA examinations, and while the examiners found an impact of the disabilities on physical work, no VA examiner opined that he is unable to secure or follow all types of substantially gainful employment.  The April 2015 psychiatric examiner specifically found his PTSD caused occupational impairment with deficiencies in most areas, at the exclusion of finding total occupational impairment.  The August 2016 DBQ examiner specifically found the Veteran could perform sedentary employment.  Moreover, the Veteran is significantly disabled from his non-service connected 1987 depressed skull fracture on the right side, which has resulted in hemiplegia on the left side, and the SSA awarded disability benefits entirely on this basis and no other. 

The Board has considered the March 2017 private medical report and finds it provides a contrasting, and well-reasoned viewpoint.  However, it is of diminished probative value to the extent K.P. did not even address the Veteran's significant traumatic brain injury, and attributed his difficulties with ambulation and physical activity entirely to his knee problems, contrary to the medical record which generally indicates he is wheelchair-bound due to his non-service connected disability.  In light of this, and the remainder of the medical findings which do not indicate an inability to secure or follow substantially gainful employment due to service-connected disabilities, the Board finds the preponderance of the evidence is against the award of a TDIU at any point in the appeal period.

The only other evidence to the contrary is the lay evidence.  While the Veteran is competent to report on the nature and perceived impact of his symptoms to the extent that they are capable of lay observation, he has limited competence to opine on the occupational impact of such symptoms as this is beyond his lay competence.  Layno v. Brown, 6 Vet. App. 465 (1994). Accordingly, his assertions carry little probative weight in substantiating his claim.  Further, weighing against the Veteran's assertions are the highly competent, and thus probative, findings of the multiple VA medical providers described above.  Thus, the Board is without substantially competent evidence that the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation.
The above evidence reflects that the weight of the evidence is against a TDIU as it indicates that the Veteran's service- connected disabilities do not produce unemployability.  On this record, the Board finds that no basis exists to award a TDIU or refer the claim to the Director, Compensation Service, for extraschedular consideration.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, the doctrine is not for application.  

Automobile and Adaptive Equipment

The Veteran seeks entitlement to a certificate of eligibility from VA so as to qualify for special automotive assistance or adaptive equipment only.  That is, he believes that special equipment for his automobile, or a special automobile, should be provided by VA on account of his service-connected disabilities.  

The Veteran is service-connected for the following disabilities: right knee DJD with limited potion and a postoperative scar (30 percent disabling), right knee instability (30 percent disabling), left knee osteoarthritis (10 percent disabling), left knee instability (10 percent disabling), and by way of this decision, right knee symptomatic removal of semilunar cartilage (10 percent disabling), and PTSD.  

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C. § 3902 (a)(b).  

The applicable regulation defines a Veteran as being eligible if he/she is entitled to compensation for particular types of disabilities that are the result of an injury or disability incurred or disease contracted in or aggravated by active military, naval, or air service.  Specifically, the disability must involve the loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, or amyotrophic lateral sclerosis (ALS).  "Loss of vision" for regulatory purposes is described as central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20° in the better eye.  For the purposes of adaptive equipment only, ankylosis of one or both knees or one or both hips is required.  38 C.F.R. § 3.808 (b).

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350 (a)(2)(i). 

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis; for example.  38 C.F.R. § 3.350 (a)(2)(i).  

38 C.F.R. § 3.350 (a)(2)(i) provides examples of loss of use as follows: extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  While not an exhaustive description, these examples are the type of injury/disease residual which will constitute loss of use of the hand or foot involved for the purposes of entitlement to adaptive automotive equipment.  38 C.F.R. § 3.350 (a)(2)(i)(a).  Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot in this regard.  38 C.F.R. § 3.350 (a)(2)(i)(b).  

The Veteran is not in receipt of service-connected compensation benefits for any disability involving the upper extremities, visual impairments, a burn injury, or ALS.  
The only service-connected disabilities potentially relevant to the claim are those involving his lower extremities.  As such, he may only qualify for the benefits sought by displaying a loss of use of one or both feet, or ankylosis of one or both knees or one or both hips.  

The lay and medical evidence does not demonstrate that such disability exists.  On VA examination reports in January 2016 and August 2017, and in the August 2016 DBQ, the examiners explicitly opined that there was not functional  impairment of an extremity such that no effective function remains other than  that which would be equally well served by an amputation with prosthesis (with functions of lower extremity including balance and propulsion, etc.)  Moreover, the record, including the August 2017 VA examination report, for example, indicate that the Veteran is wheelchair-bound because of the non-service connected 1987 depressed skull fracture on the right side, which has resulted in hemiplegia on the left side.  

Regarding ankylosis, all of the VA examination reports discussed above pertaining to the Veteran's knees found he does not have ankylosis of one or both knees.  The record similarly does not contain any indication that he has ankylosis of one or both hips, and further, he is not service-connected for any hip disability.

Thus, the preponderance of the evidence reflects that the Veteran does not meet the criteria for eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.  The competent and credible evidence simply does not show impairment from any service-connected disability sufficient to establish the loss of use of the feet, loss of use of the hands, permanent visual impairment, a severe burn injury, ALS, or ankylosis of one or both knees or one or both hips.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable. 






ORDER

Service connection for PTSD is granted.

A disability rating in excess of 30 percent for DJD of the right knee with limited motion and a scar is denied.

 A disability rating in excess of 30 percent for right knee ligament laxity and instability is denied.

A separate 10 percent rating for the symptomatic removal of semilunar cartilage in the right knee is granted. 

A disability rating in excess of 10 percent for left knee osteoarthritis is denied.

A disability rating in excess of 10 percent for left knee instability is denied.

An effective date of January 20, 2010, but no earlier, for the award of the 30 percent rating for right knee ligament laxity and instability is granted.

A TDIU is denied.

Entitlement to automobile and adaptive equipment, or adaptive equipment only, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


